DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Hereinafter “Lin”) US Patent Application Publication No. 201800400822 in view of Iguchi et al. (Hereinafter “Iguchi”), US Patent Application Publication No. 20200266233.


Referring to claim 2, Lin teaches a display panel [LCD, 0002-0003; ab], comprising: 
an insulating layer provided with a first receiving groove and a second receiving groove [grooves 104, 105 are formed in insulation layer 105 of fig. 1; 0057]; 
a first micro light emitting diode disposed in the first receiving groove and a second micro light emitting diode disposed in the second receiving groove [micro light-emitting diode can be installed in the corresponding groove, 0009-0011; 0033-0034 of fig. 1]. 
However, Lin does not explicitly teach a driving substrate and a first reflective layer disposed above the second micro light emitting diode. Iguchi teaches a driving substrate [drive circuit substrate 50a of fig. 8; 0035; 50 of fig. 4B-4C; 0072-0076], and a first reflective layer disposed above the second micro light emitting diode [P-electrode layer 18 of fig.1-4C, 0065 disposed on micro light-emitting diodes 100R, 100G, 100B of fig. 1-4; 0048].
It would have been obvious to one of ordinary skill in the art to add the feature of Iguchi to the system of Lin as an essential means to provide a manufacturing procedure is how to accurately and stably assemble every micro-light-emitting diode on a driving backplane of the display device.

Referring to claim 1, Lin and Iguchi teach the invention substantially as claimed as claim 1 above, further comprising: 
a second reflective layer disposed on a sidewall of the second receiving groove; and a third reflective layer disposed on a sidewall of the first receiving groove; wherein the first reflective layer, the second reflective layer, and the third reflective layer are fabricated in a same 

Referring to claim 3, Lin and Iguchi teach the invention substantially as claimed, wherein the first reflective layer covers the second receiving groove [Iguchi, 0048-0049; 0054; 0065; 0070; 0095].

Referring to claim 4, Lin and Iguchi teach the invention substantially as claimed, further comprising a second reflective layer disposed on a sidewall of the second receiving groove [Iguchi, 0048-0049; 0054; 0065; 0070; 0095].

Referring to claim 5, Lin and Iguchi teach the invention substantially as claimed, further comprising a third reflective layer disposed on a sidewall of the first receiving groove [Iguchi, 0048-0049; 0054; 0065; 0070; 0095]. 

Referring to claim 6, Lin and Iguchi teach the invention substantially as claimed, wherein the first reflective layer, the second reflective layer, and the third reflective layer are fabricated in a same process [Iguchi, 0048-0049; 0054; 0065; 0070; 0095].

Referring to claim 7, Lin and Iguchi teach the invention substantially as claimed, wherein the first micro light emitting diode and the second micro light emitting diode are adjacent to each other [Iguchi, 100R, 100G, 100B of fig. 1].

Referring to claim 8, Lin and Iguchi teach the invention substantially as claimed, wherein the driving substrate comprises a pixel electrode, the pixel electrode covers the first micro 

Referring to claim 9, Lin and Iguchi teach the invention substantially as claimed, wherein the driving substrate further comprises a first thin film transistor and a second thin film transistor, a gate of the first thin film transistor is connected to a first scan signal, a source of the first thin film transistor is connected to a first data signal, a drain of the first thin film transistor is connected to a gate of the second thin film transistor, a source of the second thin film transistor is connected to a power supply negative voltage, and a drain of the second thin film transistor is connected to a cathode of the first micro light emitting diode [Lin, 0049-0055; M1, M2, M3, M4, EM1, EM2, EM3, EM4 of fig. 9].

Referring to claim 10, Lin and Iguchi teach the invention substantially as claimed, wherein the driving substrate further comprises a third thin film transistor and a fourth thin film transistor, a gate of the third thin film transistor is connected to a second scan signal, a source of the third thin film transistor is connected to a second data signal, a drain of the third thin film transistor is connected to a gate of the fourth thin film transistor, a source of the fourth thin film transistor is connected to the power supply negative voltage, and a drain of the fourth thin film transistor is connected to a cathode of the second micro light emitting diode [Lin, 0049-0055; M1, M2, M3, M4, EM1, EM2, EM3, EM4 of fig. 9].

Referring to claim 11, Lin and Iguchi teach the invention substantially as claimed, comprising an electronic device [Lin, 0003-0004].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THUY N PARDO/Primary Examiner, Art Unit 2691